Citation Nr: 0329230	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-16 299A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 10, 
1993, for the award of service connection and the assignment 
of a 100 percent rating for schizoaffective bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran had active duty service from May to August 1964.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision from the 
RO in New York, New York, which awarded the veteran service 
connection and a 70 percent rating for schizoaffective 
bipolar disorder, effective August 10, 1993.  The veteran 
filed a notice of disagreement in February 2000, expressing 
disagreement with the propriety of the initial 70 percent 
rating assigned, as well as the effective date assigned for 
the award of service connection.  

Subsequently, in March 2000, the RO awarded the veteran a 100 
percent rating for his schizoaffective bipolar disorder, 
effective August 10, 1993.  In June 2000, the RO issued a 
statement of the case addressing entitlement to an effective 
date earlier than August 10, 1993 for the grant of service 
connection.  The veteran filed a substantive appeal in August 
2000.  

In December 2002, the Board denied the veteran's claim for an 
earlier effective date, the only issue then remaining on 
appeal.  The veteran, in turn, appealed that denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2003, the parties to the appeal filed a Joint 
Motion for Remand and to Stay Proceedings.  In a February 
2003 Order, the Court granted the joint motion, vacating the 
Board's decision, and remanding the matter to the Board for 
further proceedings consistent with the joint motion.  


REMAND

As pointed out in the joint motion, the Board notes, at the 
outset, that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law during the pendency of this appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim (38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)), as well as the duty to notify the claimant what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The primary basis for the joint motion in this case is that 
the veteran has not been fully notified of all of the 
enhanced duties to notify and assist under the new law.  The 
RO furnished to the veteran a statement of the case that 
included some of the laws and regulations governing his 
claim, and sent him a letter in July 2001 inquiring as 
whether the veteran had any additional evidence to submit.  
However, there is no document of record that specifically 
addresses the VCAA or the enhanced duties to notify and 
assist imposed thereby, as set forth in 38 U.S.C. §§ 5103, 
5103A and 38 C.F.R. § 3.159.  As specifically pointed out in 
the joint motion, there is no communication from the RO to 
the veteran addressing the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A remand to the RO is warranted so that, prior to 
readjudication of the claim, the RO can ensure that all due 
process requirements are met.  Accordingly, this matter is 
hereby REMANDED to the RO for the following action: 

1.  The RO should furnish to the veteran 
and his attorney a letter notifying the 
veteran of the VCAA, and the duties to 
notify and assist imposed thereby.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the early effective date 
claim, and specific notice as to the type 
of evidence necessary to substantiate that 
claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding evidence pertinent to claim on 
appeal, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or 
authorization is provided.  The RO's 
letter should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  To help avoid future remand, the RO 
should ensure that the requested action 
has been completed in compliance with this 
REMAND.  If the requested action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 2000 
has been accomplished.  

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for an 
earlier effective date in light of all 
pertinent evidence and legal authority.    

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his attorney an appropriate 
supplemental statement of the case (to 
include citation to all additional legal 
authority considered and discussion of the 
VCAA and the laws and regulations enacted 
or promulgated pursuant thereto, and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



